UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission File No. 000-27739 MineralRite Corporation (Exact name of registrant as specified in its charter) Nevada 90-0315909 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 55 South Geneva Road Lindon, Utah 84042 (Address of principal executive offices, zip code) (801) 796-8944 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $.001 par value Copy of all Communications to: Davisson & Associates, PA 4124 Quebec Avenue North, Suite 306 Minneapolis, MN 55427 Phone: 763.355.5678 Fax: 763.355.5679 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2012 was $264,956 based on the closing sale price of such common equity on such date. The registrant’s common stock is traded in the over-the-counter market and quoted on the Over-The-Counter Bulletin Board under the symbol “RITE.” The number of shares of Common Stock, $0.001 par value, outstanding on April 1, 2013 was 53,559,900 shares. MINERALRITE CORPORATION TABLE OF CONTENTS Page No. PART I Item 1. Business 1 Item 1a. Risk Factors 4 Item 1b.
